DETAILED ACTION
	This Office action is responsive to communication received 06/22/2021 – Amendment. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The remarks received 06/22/2021 request consideration of the amendments presented with the remarks, request withdrawal of the outstanding rejection and assert that no new matter has been introduced.
IN RESPONSE:
The outstanding rejection, mailed with the Office action dated 03/22/2021, included a rejection of claim 1 as being an omnibus claim.  With the most recent amendment, claim 1 has been canceled.  No further response is needed, here.  In view of the newly-submitted claims 2-8, applicant’s attention is directed to the new grounds of rejection, as well as the new objections to the drawings, as set forth herein below.
Status of Claims
	Claim 1 has been canceled, as directed.
	Claims 2-8 remain pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the release mechanism (claim 5) and the internal screw (claims 6 and 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.  There is no description of a “curvature with a radius of 2.125 inches” for the golf putting aid within the original disclosure. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 5, “to adjust a depth” is confusing. True, the shell may include a longitudinal extent or length between the flat top surface and the flat bottom surface. However, it would seem that a “depth” of the shell would imply that the shell is measured relative to a plane or other reference.  The specification discloses that the depth to which the putting aid is inserted into a hole in the ground may be adjusted, but there is no indication whatsoever in the claim regarding what “depth” with respect to a ground or other reference point is being measured. 
As to claim 6, this claim depends upon itself and is therefore indefinite.  Also, should not the phrase “bottom flat surface” read --flat bottom surface-- for consistency with claim 2?  Should not “top flat surface” read --flat top surface-- for consistency with claim 2?  Otherwise, it may seem that the “bottom flat surface” and “top flat surface” refer to other, unrelated parts. 
As to claim 7, this claim depends upon itself and is therefore indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rodriquez (USPN 8,534,483).   Rodriquez shows a semi-cylindrical shell comprising a flat top surface, a flat bottom surface, a curved side surface, and a flat side surface, and a recess disposed in the flat side surface (i.e., see annotated Fig. 2, herein below).  The language “golf putting aid” in the preamble provides no structural limitation and merely sets forth an intended use or an environment in which the claimed structure is used (i.e., to practice golf putting).  The device in Rodriquez may clearly serve as a golf putting aid, as a golfer may clearly arrange the device as a target.  
/
/
/
/

    PNG
    media_image1.png
    499
    1097
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

Claims 3, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriquez (USPN 8,534,483).  Although Rodriquez does not detail the claimed size limitations of the device, the claimed dimensions merely create an obvious change in size/proportion, with such changes in size/proportion being considered obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). 

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sjőblom (USPN 6,110,053) in view of Rodriquez (USPN 8,534,483) and the combined teachings of Plopper (USPN 5205559) and Gelina 4900023). 
Sjőblom shows the applicant’s basic inventive concept and discloses a putting aid (1) comprising a release mechanism (4), as required by claim 5, including an internal screw (8), as required by claims 6 and 7, and configured to adjust a longitudinal length of the putting aid (1).  The putting aid (1) may be placed in a hole in the ground and the upper extent or top ledge (6) of the putting aid (1) may be raised or lowered with respect to a bottom-most plane of the putting aid (1) so that the top ledge (6) may be placed substantially parallel to the ground.  The putting aid (1) is designed to fit within a conventional golf cup and is intended to reduce the size of the conventional golf cup so that a golfer may fine-tune his or her putting stroke and increase putting accuracy (i.e., see ABSTRACT and FIELD OF THE INVENTION). 
Here, Sjőblom lacks the claimed “semi-cylindrical shell” shape of claim 2 as well as a recess disposed in a flat side wall of the shell, as required by claim 2, and further lacks the claimed dimensions of the shell, including the radius of curvature of claims 3 and 8, along with the dimensional range over which the shell length may be adjusted, as required by claims 4, 7 and 8. 
Rodriquez shows it to be old to provide a semi-cylindrical shell member with a recess such that the shell member may be more easily removed from within its confinement in a bin (i.e., see col. 8, lines 55-60).  Considering that the Sjőblom device is likewise contained within a confined space (i.e., in a hole or cup of conventional dimensions in the ground), one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to provide the putting aid in Sjőblom with a suitable recess in order to enable a golfer to more easily remove the putting aid (1) from within the confined ground hole area.  
As for the claimed dimensions, Sjőblom states that the dimensions of a cup on a putting surface are conventional and determined worldwide (i.e., FIELD OF THE INVENTION).  Moreover, applicant has stated the dimensions of a standard hole as 4.25 inches in diameter and a depth of 4 inches to 5.5 inches (i.e., specification, scanned page 1, “Background of the invention”).  As such, to have sized the radius of curvature of the Sjőblom device and the depth to which the Sjőblom device is fitted within a hole in the ground to be commensurate with the dimensions of a conventional golf cup would have been obvious to one of ordinary skill in the art 
As for the claimed “semi-cylindrical” shape, such is merely considered to be an obvious design difference over the standard, circular target.  In this regard, Plopper and Gelina are cited to show that it is old in the art to alter the shape of an otherwise standard-sized circular golf cup hole in order to help a golfer perfect his or her shot.  See col. 3, line 62 through col. 4, line 5 in Plopper.  See col. 1, lines 27-29 and col. 2, lines 29-40 in Gelina.  In view of the combined teachings to Plopper and Gelina, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Sjőblom by altering the shape of the putting aid such that a conventional golf cup hole is reduced in size for promoting better putting accuracy.  Here, the prior art has disclosed that a reduced golf cup hole size helps a golfer to focus on increasing the accuracy of his or her putt.  Similarly, the claimed device includes a shape that has not been disclosed as significant (i.e., the applicant discloses that the claimed shape likewise is intended to provide a reduced golf cup target to help a golfer enhance his putting skills by forcing a golfer to focus on the smaller-sized target).  Here, the claimed “semi-cylindrical” shape of the shell is not deemed significant and is thus considered to be an obvious change in design.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). 
Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheng shows an adjustable foot portion;
Garske shows a golf cup sleeve, of interest;
Fig. 2 in Miller and Figs. 3a, 3b in Schwartz. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413.  The examiner can normally be reached on 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711